Case 15-14464   Doc 29   Filed 07/17/20 Entered 07/17/20 11:53:09   Desc Main
                           Document     Page 1 of 6
Case 15-14464   Doc 29   Filed 07/17/20 Entered 07/17/20 11:53:09   Desc Main
                           Document     Page 2 of 6
Case 15-14464   Doc 29   Filed 07/17/20 Entered 07/17/20 11:53:09   Desc Main
                           Document     Page 3 of 6
Case 15-14464   Doc 29   Filed 07/17/20 Entered 07/17/20 11:53:09   Desc Main
                           Document     Page 4 of 6
Case 15-14464   Doc 29   Filed 07/17/20 Entered 07/17/20 11:53:09   Desc Main
                           Document     Page 5 of 6
Case 15-14464   Doc 29   Filed 07/17/20 Entered 07/17/20 11:53:09   Desc Main
                           Document     Page 6 of 6
